Citation Nr: 0313072	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-18 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, as secondary to service-connected pes planus.  

2.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active military service from June 1976 to 
February 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1998 and May 2002 rating 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
October 1998, the RO denied entitlement to service connection 
for a low back disorder as secondary to service-connected pes 
planus.  This claim was remanded by the Board in January 2001 
for further development.  In May 2002, the RO increased the 
veteran's evaluation from 10 to 30 percent disabling for 
service-connected pes planus.  


FINDINGS OF FACT

1.  The veteran's low back disorder has not been shown to be 
related to his service-connected pes planus.

2.  The veteran's bilateral pes planus is not pronounced.


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder, as secondary 
to service-connected bilateral pes planus, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 
(2002).

2.  The criteria for a disability rating in excess of 30 
percent for service-connected bilateral pes planus have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
3.321, 4.7, 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in October 1998 and May 
2002 rating decisions; July 1999 and December 2002 Statements 
of the Case (SOC); February and December 2002 Supplemental 
Statements of the Case (SSOC); and January 2001 Board remand.  
He was specifically told about the requirements to establish 
service connection on a secondary basis and an increased 
rating for service-connected bilateral pes planus, and of the 
reasons that the evidence in his case was inadequate.  

The RO further notified the veteran of the enactment of the 
VCAA by letters dated in September 2001 and March 2002, at 
which time he was informed of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records, available VA medical treatment records, and private 
treatment records, as set forth below.  Efforts to obtain 
additional records from Mark Pifer, DPM were unsuccessful.  
There is no indication of relevant medical records that the 
RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in September 
1998, December 2001, and May 2002.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


II.  Factual background

A December 1990 spine series revealed minimal degenerative 
changes at the L5/S1 level.  The veteran was seen on numerous 
occasions at regular intervals from January 1991 through May 
1991 at the University of North Carolina Hospitals (UNCH) for 
complaints of back pain attributed to a fall from a telephone 
pole.  

The veteran was treated at the Person Family Medical Center 
(PFMC) on numerous from January 1992 through May 1992 for 
complaints of back pain that reportedly started in May 1990 
when he had an accident on the job.  The assessment was 
chronic back pain.

In 1991 and 1992, the veteran was treated at Orange Chatham 
Comprehensive Health Services (OCCHS) for complaints 
including back pain.  These problems reportedly began after 
an accident at work when he fell 3 to 4 feet onto his left 
arm and neck.  

The veteran had consistent treatment at the Person Family 
Medical Center and the Person County Memorial Hospital from 
1993 June 1994.   The assessments included flare up of 
chronic back pain.  

In a January 1998 rating decision, the RO granted service 
connection for pes planus.  

In a January 1998 statement, Chris Tobin, MD, stated that the 
veteran had been under his care for nearly two and half years 
for chronic back pain.  

On examination by Mark Pifer, DPM, in February 1998, the 
veteran complained of pain and swelling in his feet.  
Examination revealed pain on motion with limitation of motion 
of the first MTPJ bilaterally.  There was deformity of both 
feet in this area on non-weight bearing.  There was also mild 
edema in the first MTPJ area and the anterior ankle.  Weight 
bearing revealed pronation of the midtarsal and subtalar 
joints.  

VA treatment records dated from June 1998 to April 2000 show 
that the veteran was seen on numerous occasions with 
complaints of chronic symptoms of pes planus, including pain.  
In June 1998, he said he had inserts, but that they made his 
feet worse.  There was diffuse tenderness to touch, but no 
edema or eryhtma.  An August 1998 entry notes, "there are 
also other symptoms secondary to his altered gait."  

The veteran was afforded a VA spine examination in September 
1998.  He reported that in 1990, he fell from a telephone 
pole, hurting his back.  He has had problems with his back 
since the incident.  The diagnosis was painful spine from the 
cervical to the lumbosacral with marked limitation of motion, 
severe pain, with rapid relaxation phase of the right ankle 
reflex, and no ankle reflex on the left.  The examiner stated 
that the veteran's back condition was not caused by his pes 
planus.  He further stated that the veteran had two severe 
injuries to his entire spine, which were considered the 
etiology of his spinal problems.  

In October 1998, the veteran filed a claim of entitlement to 
an increased evaluation for his service-connected pes planus.  

VA outpatient treatment records dated from 1999 to 2001 show 
that the veteran was seen on numerous occasions with 
complaints of chronic foot and back pain.  X-rays of the left 
foot in June 1999 revealed pes planus with hallux rigidus.  
X-rays in December 1999 showed significant hallux rigidus on 
the left with a lesser degree on the right and bilateral 
hallux valgus.  X-rays in April 2000 showed bilateral left 
worse than right hallux rigidus with pes planus.  In 
September 2001, the veteran stated that his symptoms had not 
changed and his extra-depth shoe was helpful to a degree.  

Private medical records dated from 2000 to 2002 show that the 
veteran was seen primarily with complaints of myofascial pain 
to include back pain.  

The veteran was afforded a VA spine disability in December 
2001.  It was noted that he walked with a careful straight 
gait.  He took short steps, but had otherwise normal gait 
with erect posture of the back.  He walked as if he was in 
some discomfort and reported discomfort in his left foot.  
The diagnosis was postural muscular strain, mild otherwise 
normal examination.  The examiner stated that he found no 
reason to that the veteran's symptoms were due to his flat 
feet with hallux valgus and plantar faciitis.  He further 
stated that the veteran's gait was careful, he put no undue 
strain on the legs or on the back.  He handled himself with 
great care.  His gait was straight, forward, though 
shortened, and the alignment of his knees and feet for his 
gait was intact.  

The veteran was afforded a VA feet examination in May 2002.  
He complained of chronic and increased pain in the arches.  
He reported that the pain was constant without specific 
flares.  He wore corrective shoes.  The pain severely 
interfered with his daily activities and that any kind of 
ambulation aggravated the pain.  The physical examination 
revealed a fairly marked degree of bilateral pes planus with 
mild tenderness in the arches, bilaterally.  There was an 
acutely tender bunion present on the left foot.  The pes 
planus was accentuated by weightbearing.  Malalignment of the 
Achilles tendon became apparent on weight bearing, which 
could be corrected passively without pain.  Valgus was 
correctable by manipulation.  There was a five-degree mid 
foot malalignment, which was correctable by manipulation.  
The diagnosis was bilateral pes planus.  

Statements from the veteran's family members received in July 
2002 acknowledged the veteran experienced constant back and 
foot pain.  

In an August 2002, Tom Worth, MD, stated that the veteran had 
been under his care since 1998 for chronic back pain, chronic 
headache and leg pain.  His foot and leg pain was related to 
his pes planus.  The pain in his feet and back were made 
worse with attempts at working at home.  




A.  Service connection - low back disorder

The veteran is seeking entitlement to service connection for 
a low back disability.  He essentially contends that his back 
disability developed as a result of his service-connected pes 
planus.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

The Board finds as fact that the veteran is service connected 
for pes planus.  The veteran has also been shown to have a 
low back disorder.  However, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder as secondary to service-
pes planus for the following reasons.

No medical professional has rendered an opinion indicating 
that the veteran has a low back disorder that was caused or 
aggravated by his service-connected pes planus.  To the 
contrary, after review of the claims file, VA examiners in 
September 1998 and December 2001 concluded that the veteran's 
current low back disorder was not related to his service-
connected pes planus.  These examiners based their opinions 
on the entire record with consideration of the findings of 
other health professionals.  The opinions were definitive and 
based on review of the entire claims file, and are found to 
be persuasive when considered with the rest of the evidence 
of record.  See Prejean v. West, 13 Vet. App. 444, 448-449 
(2000).  There is no medical opinion of record refuting the 
September 1998 and December 2001 VA examiners' opinions.  

Any contentions by the veteran that his low back disorder is 
somehow related to his pes planus are not competent.  There 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a low back disorder, as secondary to service-
connected pes planus.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


B.  Increased rating - pes planus

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, the present level of a veteran's disability 
is the primary concern in a claim for an increased rating and 
past medical reports should not be given precedence over 
current medical findings.   Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The veteran's service-connected bilateral pes planus is 
currently rated as 30 percent disabling under Diagnostic Code 
5276.  A 30 percent evaluation is warranted when there is 
severe bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  The maximum 50 percent 
evaluation is appropriate where there is pronounced bilateral 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  C.F.R. § 4.71a, Diagnostic Code 5276 
(2002).

The Board concludes that the 30 percent rating adequately 
compensates the manifestations of the service-connected pes 
planus.  The findings on examination in this case do not more 
nearly approximate the 50 percent rating.  The veteran 
reports experiencing pain when he walks.  Although the 
disorder is apparently not improved by orthopedic shoes or 
appliances, there is no objective evidence of the marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked displacement, and severe spasm of the tendo 
achilles on manipulation, as is required for a higher rating.  
For example, pronation and tenderness have been demonstrated, 
but not shown to be marked or extreme.  In May 2002, 
tenderness of the arches was described as only mild.  There 
have been no findings of spasm or displacement.  

Accordingly, for these reasons and bases, the criteria for an 
increased disability rating for service-connected pes planus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.7 (2002).

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. § 4.40 and 4.45, as they relate 
to pain and any resulting functional impairment due to pain.  
However, Diagnostic Code 5276, acquired flatfoot, does not 
evaluate the veteran's foot disability with respect to range 
of motion; therefore, sections 4.40 and 4.45, with respect to 
pain on motion, are not applicable, Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).
 
Regardless, the medical evidence does demonstrate functional 
loss associated with the veteran's service-connected pes 
planus.  However, any pain affecting function of the feet is 
not shown to a degree beyond that contemplated by the current 
schedular evaluation assigned to this disability, as 
reflected by the medical findings of record which do not meet 
the criteria for the next higher schedular evaluation.  The 
Board further points out that pain on manipulation and use 
and tenderness is among the criteria specifically considered 
when assigning a disability evaluation for pes planus under 
diagnostic code 5276. 

Additionally, the veteran's statements as to the frequency 
and severity of his symptoms have been considered.  However, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).   

Finally, the Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the objective medical evidence does not create a 
reasonable doubt regarding the current severity of his pes 
planus.  Accordingly, the Board finds that the preponderance 
of the evidence is against assignment of increased disability 
rating for the veteran's service-connected pes planus.

The Board has also considered assigning the veteran a higher 
disability evaluation under alternative diagnostic code 
provisions, however, rating under Diagnostic Codes 5277 
(bilateral weak foot), 5279 (metatarsalgia), 5280 (hallux 
valgus), 5281 (hallux rigidus), 5282 (hammer toe), 5283 
(malunion or nonunion of the tarsal or metatarsal bones) would 
not provide the veteran with a greater disability rating as 
the maximum rating under these diagnostic code provisions 
range between 10 and 30 percent.  Diagnostic Code 5278 for 
acquired claw foot (pes cavus) has also been considered, 
however, the evidence of record has not shown that the 
veteran's service-connected disability is manifested by claw 
foot.  Therefore, rating under this provision would be 
inappropriate.  

In addition, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits of the director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  While the 
veteran's painful feet have been documented by medical 
findings, there is no evidence showing that this condition 
alone is severe enough to cause marked interference with his 
employment.  Moreover, higher schedular ratings are available 
for more severe symptoms, and the rating schedule is not 
shown to be inadequate for proper evaluation.  38 C.F.R. § 
3.321(b)(1).



ORDER

Entitlement to service connection for a low back disorder, as 
secondary to service-connected pes planus, is denied.  

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus is denied.  


	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

